DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on October 28, 2021.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al. (US 2018/0329904), Gluskin et al. (US 2012/0279599) and Iwamura et al. (US 2007/0260336).
Regarding claim 1, Gupta et al. discloses a system comprising: 
a processor (“The industrial asset inspection platform 1300 comprises a processor 1310, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors” at paragraph 0057, line 5); 
an input /output interface connected to the processor (looking at Figure 13, the processor is shown to be connected to an interface that allows it to communicate with the other portions of the system); and 
memory coupled to the processor, the memory storing executable instructions that cause the processor to effectuate operations (“The storage device 1330 stores a program 1312 and/or an asset inspection engine 1314 for controlling the processor 1310” at paragraph 0058, line 6; “According to some embodiments, certain tools may also optionally allow tagging of points and/or regions of interest with images when the data is collected” at paragraph 0044, last sentence) comprising: 
collecting, by the processor, surface images of an object captured by a camera (“the system might use image analytics (if images are captured as part of the metadata) to automatically establish correspondence between data items” at paragraph 0052, line 1); 
storing, by the processor, the captured surface images in a historical database comprising previous images of the object (“If formal inspection planning is used and the data collection system can utilze the formal inspection plans, smart tagging may 
identifying, by the processor, a defect in the captured surface images (“For example, the smart tagging algorithm might be associated with a partially manual tagging of data to a point of interest, an automatic tagging of data to a point of interest, correlated and collated elements from disparate data streams, GPS/DGPS data, IMU data, automated defect recognition” at paragraph 0037, line 7; Figure 10 also shows an example of automatic defect recognition); 
analyzing, by the processor, the defect in the captured surface images in relation to the previous images (“FIG. 11 is an example of a change detection method that might be performed in accordance with some embodiments. At S1110, an industrial asset inspection platform may execute an automated change analysis tool to automatically compare current and historical inspection report data and generate a change summary and trend analysis output. According to some embodiments, at S1120 the change analysis tool automatically identifies significant changes in connection with a user request and/or an automated background process. Thus, embodiments may embed automated change analysis tools that look at current and historical data to provide change summary and trend analysis. Changes that are material can be annotated and stored as part of the review” at paragraph 0055, line 1); 
predicting, by the processor, future defects based on the analyzing step (“the inspection plan includes an association of at least one sensor type with each of a plurality of points of interest (e.g., locations of the asset where defects have occurred in the past, are predicted to occur in the future, etc.)” at paragraph 0034, line 3; this 
Gupta et al. does not explicitly disclose dividing, by the processor, the captured surface images into one or more sectors, identifying, by the processor, a defect in the one or more sectors of the captured surface images; analyzing, by the processor, the defect in the one or more sectors of the captured surface images and predicting, by the processor, future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object.
Gluskin et al. teaches a system in the same field of endeavor of defect detection, comprising:
a processor (processor of computer as described in paragraph 0091);
memory coupled to the processor, the memory storing executable instructions that cause the processor to effectuate operations (“Embodiments may take the form of a computer program embodied in any medium having computer usable program code embodied in the medium. The embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions, which may be used to program a computer system (or other electronic device(s)) to perform a process” at paragraph 0091, line 5), comprising:
dividing, by the processor, the captured surface images into one or more sectors (“The field worker 1408 may collect data regarding this damaged portion 1426a and provide a location on the pipeline 1404 to the pipeline infrastructure unit 1416 by any suitable method described herein. The damaged portion 1426b may be a larger damaged area that requires more detailed analysis, or mapping of the corrosion. As 
identifying, by the processor, a defect in the one or more sectors of the captured surface images (“FIG. 18F representing an external corrosion grid data access screen” at paragraph 0082, line 22; as shown, each defect position is mapped to their respective coordinate in the grid); 
analyzing, by the processor, the defect in the one or more sectors of the captured surface images (“The risk analysis unit 1604 may receive information from the data collection unit 1602 to determine risk, or risk factors, in the pipeline infrastructure 1402. The risk analysis unit may have a tool to determine the likelihood that the pipeline 1404 will leak or burst. The risk analysis unit 1604 may determine the extent of actual corrosion and the rate of corrosion since installation of the pipeline 1404” at paragraph 0085, line 1); and 
predicting, by the processor, future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object (“The predictive analysis unit 1606 may take the data from the data collection unit 1602, the risk analysis unit 1604 in order to predict the future corrosion of the pipeline 1404. The predictive analysis unit 1606 may generate a corrosion report that details the extent of the actual corrosion, the likelihood of a current pipeline leak, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the grid analysis as taught by Gluskin et al. to detect the defects in Gupta et al. to be able to closely characterize the detected corrosion points in detail (see Gluskin et al. at paragraph 0079).

The Gupta et al. and Gluskin et al. combination does not explicitly disclose predicting, by the processor, future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object in relation to the previous images of the object.
Iwamura et al. teaches a system in the same field of endeavor of defect detection, comprising:
predicting, by the processor, future defects associated with the object based on the analyzing of the defect (“The result of the consistency allocation processing 210 is shown by numeral 211, based on which the corrosion prediction is conducted by the achievement-based prediction 212 with reference to the statistical corrosion escalation DB 213 (identical with the statistical change prediction DB 116). The result of this corrosion prediction is shown by numeral 214. The result of the corrosion escalation corresponding to the corrosion data 207, 208, 209 is shown by numeral 215” at paragraph 0052, second to last sentence) in the captured surface images of the object in relation to the previous images of the object (“Corrosion position reference maps 204, 205, 206 having different acquisition time are shown as corresponding maps between 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the historical prediction analysis as taught by Iwamura et al. in the predictive analysis unit of the Gupta et al. and Gluskin et al. combination to be able to use past information as an indication of the corrosion trends.
Regarding claim 5, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses a system wherein the operations further comprise correlating, by the processor, the one or more sectors of the captured images with corresponding sectors of the previous images and the analyzing step analyzes the one or more sectors in view of the correlating sectors (“FIG. 11 is an example of a change detection method that might be performed in accordance with some embodiments. At S1110, an industrial asset inspection platform may execute an automated change analysis tool to automatically compare current and historical inspection report data and generate a change summary and trend analysis output. According to some embodiments, at S1120 the change analysis tool automatically identifies significant changes in connection with a user request and/or an automated background process. Thus, embodiments may embed automated change analysis tools that look at current and historical data to provide change summary and trend analysis. Changes that are material can be annotated and stored as part of the review” Gupta et al. at paragraph 0055, line 1; using the grid analysis as taught by Gluskin et al. and the consistency allocation processing of Iwamura et al.).
claim 6, Gupta et al. discloses a system wherein the historical database also includes images and metadata of a plurality of other similar objects and wherein the operations further include creating a model using the plurality of other similar objects and wherein the analyzing step analyzes the captured surface images in view of the model (“At S510, inspection planning may be initiated. Note that the inspection planning initiated at S510 may occur as an explicit or an implicit process. As an explicit process, an inspection plan may reference an asset (or asset subcomponents) that need to be inspected. At S520, the system may use a digital metric model of the actual asset under inspection for defining an inspection plan” at paragraph 0042, line 3; “The industrial asset inspection platform 150 may store information into and/or retrieve information from the meta-data inspection data store 110 and/or the inspection plan data store 120. The meta-data inspection data store 110 and/or the inspection plan data store 120 may contain data that was downloaded, that was originally input by an operator of an enterprise, that was generated by the industrial asset inspection platform 150” at paragraph 0031, line 1).
Regarding claim 7, Gupta et al. discloses a system wherein the camera is mounted on an unmanned aerial vehicle (“For example, at least one of the sensor data streams may be received from an inspection device indicating one or more characteristics of the industrial asset. Note that an inspection device may include a plurality of sensors to collect sensor information. Examples of such devices might include a fixed sensor, a robot, a drone, a wheeled vehicle, a vehicle adapted to travel along a track, a climbing vehicle, a crawling vehicle, etc. Examples of sensors that might be employed include a camera, a video camera, an Infra-Red ("IR") camera, a 
Regarding claim 8, Gupta et al. discloses a system wherein the object comprises a tank (“As used herein, the phrase "industrial asset" might refer to, by ways of examples only, a flare stack, a wind turbine, a power grid, an aircraft, a locomotive, a pipe, a storage tank” at paragraph 0034, last sentence).
Regarding claim 9, Gupta et al. discloses a system wherein the tank is one of a water tank, a fuel tank or a chemical feed tank (“As used herein, the phrase "industrial asset" might refer to, by ways of examples only, a flare stack, a wind turbine, a power grid, an aircraft, a locomotive, a pipe, a storage tank” at paragraph 0034, last sentence; though not explicit, industrial storage tanks commonly store water, fuel or chemicals and would therefore be able to be monitored using this system).
Regarding claim 10, Gupta et al. discloses a system wherein the camera is mounted on an unmanned aerial vehicle (“For example, at least one of the sensor data streams may be received from an inspection device indicating one or more characteristics of the industrial asset. Note that an inspection device may include a plurality of sensors to collect sensor information. Examples of such devices might include a fixed sensor, a robot, a drone, a wheeled vehicle, a vehicle adapted to travel along a track, a climbing vehicle, a crawling vehicle, etc. Examples of sensors that might be employed include a camera, a video camera, an Infra-Red ("IR") camera, a microphone, a chemical detector, a Light Detection and Ranging ("LIDAR") sensor, a radiation detector, a thermal imaging apparatus, an ultrasonic testing device” at 
Regarding claim 11, Gupta et al. discloses a system wherein the historical database also includes images and metadata of a plurality of other water tanks and wherein the operations further include creating a model using the plurality of other water tanks and wherein the analyzing step analyzes the captured surface images in view of the model (“At S510, inspection planning may be initiated. Note that the inspection planning initiated at S510 may occur as an explicit or an implicit process. As an explicit process, an inspection plan may reference an asset (or asset subcomponents) that need to be inspected. At S520, the system may use a digital metric model of the actual asset under inspection for defining an inspection plan” at paragraph 0042, line 3; “The industrial asset inspection platform 150 may store information into and/or retrieve information from the meta-data inspection data store 110 and/or the inspection plan data store 120. The meta-data inspection data store 110 and/or the inspection plan data store 120 may contain data that was downloaded, that was originally input by an operator of an enterprise, that was generated by the industrial asset inspection platform 150” at paragraph 0031, line 1).
Regarding claim 13, Gupta et al. discloses a system comprising:
an input port configured to receive current image files associated with an object and metadata from a camera (“the system might use image analytics (if images are 
a database connected to the input port for storing the current image files and metadata, the database also comprising historical image files associated with the object and metadata (“The industrial asset inspection platform 150 may store information into and/or retrieve information from the meta-data inspection data store 110 and/or the inspection plan data store 120. The meta-data inspection data store 110 and/or the inspection plan data store 120 may contain data that was downloaded, that was originally input by an operator of an enterprise, that was generated by the industrial asset inspection platform 150” at paragraph 0031, line 1); 
an application server connected to the database through an application programming interface, wherein the application server is configured to process the current image files and metadata, identifying a defect in the image (“For example, the smart tagging algorithm might be associated with a partially manual tagging of data to a point of interest, an automatic tagging of data to a point of interest, correlated and collated elements from disparate data streams, GPS/DGPS data, IMU data, automated defect recognition” at paragraph 0037, line 7; Figure 10 also shows an example of automatic defect recognition), analyzing the defect in relation to the historical image files (“FIG. 11 is an example of a change detection method that might be performed in accordance with some embodiments. At S1110, an industrial asset inspection platform may execute an automated change analysis tool to automatically compare current and historical inspection report data and generate a change summary and trend analysis 
Gupta et al. does not explicitly disclose dividing an image, associated with the current image files of the object, into a plurality of sectors, identifying a defect in the one or more sectors, analyzing the defect in one or more sectors of the historical image files and predicting future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object.
Gluskin et al. teaches a system in the same field of endeavor of defect detection, comprising:
an application server connected to the database through an application programming interface, wherein the application server is configured to process the current image files and metadata by (see paragraph 0091) dividing an image, associated with the current image files of the object, into a plurality of sectors (“The field worker 1408 may collect data regarding this damaged portion 1426a and provide a 


The Gupta et al. and Gluskin et al. combination does not explicitly disclose predicting future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object in relation to the previous images of the object.
Iwamura et al. teaches a system in the same field of endeavor of defect detection, comprising:
predicting future defects associated with the object based on the analyzing of the defect (“The result of the consistency allocation processing 210 is shown by numeral 211, based on which the corrosion prediction is conducted by the achievement-based prediction 212 with reference to the statistical corrosion escalation DB 213 (identical with the statistical change prediction DB 116). The result of this corrosion prediction is shown by numeral 214. The result of the corrosion escalation corresponding to the corrosion data 207, 208, 209 is shown by numeral 215” at paragraph 0052, second to last sentence) in the captured surface images of the object in relation to the previous images of the object (“Corrosion position reference maps 204, 205, 206 having different acquisition time are shown as corresponding maps between point P.sub.1, 202 (start reference point) and point P.sub.2 (end reference point) of the pipeline shape data 201” at paragraph 0052, line 2).

Regarding claim 14, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses a system wherein the historical image files are divided into sectors corresponding to the one or more sectors (“FIG. 11 is an example of a change detection method that might be performed in accordance with some embodiments. At S1110, an industrial asset inspection platform may execute an automated change analysis tool to automatically compare current and historical inspection report data and generate a change summary and trend analysis output. According to some embodiments, at S1120 the change analysis tool automatically identifies significant changes in connection with a user request and/or an automated background process. Thus, embodiments may embed automated change analysis tools that look at current and historical data to provide change summary and trend analysis. Changes that are material can be annotated and stored as part of the review” Gupta et al. at paragraph 0055, line 1; using the grid analysis as taught by Gluskin et al. and the consistency allocation processing of Iwamura et al.).

Claims 2, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al., Gluskin et al. and Iwamura et al.as applied to claims 1 and 13 above, and further in view of Shannon et al. (US 2007/0217672).
claim 2, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses a system as described in claim 1 above.
The Gupta et al., Gluskin et al. and Iwamura et al. combination does not explicitly disclose that the analyzing step includes determining the percentage of defects in the object relative to a total surface area of the object.
Shannon et al. teaches a system in the same field of endeavor of defect detection, wherein the analyzing step includes determining the percentage of defects in the object relative to a total surface area of the object (“Statistics may be generated automatically, such as percentage of the surface area containing a certain type of defect” at paragraph 0025, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize percentage reporting as taught by Shannon et al. in the system of the Gupta et al., Gluskin et al. and Iwamura et al. combination to indicate the severity of the wear and tear on the object.
Regarding claim 15, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses a system as described in claim 13 above.
The Gupta et al., Gluskin et al. and Iwamura et al. combination does not explicitly disclose that the analyzing step calculates a percentage of the defect in the one or more sectors to estimate a total percentage of defects for an object.
Shannon et al. teaches a system in the same field of endeavor of defect detection, wherein the analyzing step calculates a percentage of the defect in the one or more sectors to estimate a total percentage of defects for an object (“Statistics may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize percentage reporting as taught by Shannon et al. in the system of the Gupta et al.,  Gluskin et al. and Iwamura et al. combination to indicate the severity of the wear and tear on the object.
Regarding claim 16, Gupta et al. discloses a system wherein the object comprises a tank (“As used herein, the phrase "industrial asset" might refer to, by ways of examples only, a flare stack, a wind turbine, a power grid, an aircraft, a locomotive, a pipe, a storage tank” at paragraph 0034, last sentence).

Claims 4, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al., Gluskin et al. and Iwamura et al. as applied to claim 1 above, and further in view of Joshi et al. (US 2019/0368133).
Regarding claim 4, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses the elements of claim 1 as described above.
The Gupta et al., Gluskin et al. and Iwamura et al. combination does not explicitly disclose that the operations further comprise scheduling remedial actions based on the predicting step.
Joshi et al. teaches a system in the same field of endeavor of industrial inspection, wherein the operations further comprise scheduling remedial actions based on the predicting step (“In an embodiment, based on the inspection, a draft inspection report is generated with the problems analyzed and highlighted by the system 102. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the repair scheduling as taught by Joshi et al. in the system of the Gupta et al., Gluskin et al. and Iwamura et al. combination such that corrective actions may be initiated without the need for the user to schedule them separately.
Regarding claim 12, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses the elements of claim 1 as described above.
The Gupta et al., Gluskin et al. and Iwamura et al. combination does not explicitly disclose that the analyzing step includes generating a prediction based on a machine learning algorithm.
Joshi et al. teaches a system in the same field of endeavor of industrial inspection, wherein the analyzing step includes generating a prediction based on a machine learning algorithm (“Referring back to FIG. 3, at step 312, the one or more hardware processors are configured to classify, the detected anomalies as one of (i) a potential anomaly or (ii) a non-potential anomaly to predict failure of the one or more assets. In an embodiment, the potential anomaly is defined as an anomaly which can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the machine learning as taught by Joshi et al. to predict future defects in the system of the Gupta et al., Gluskin et al. and Iwamura et al. combination as this “enables dynamic learning of the detected anomalies to improve failure prediction of the one or more assets” (Joshi et al. at paragraph 0039, last sentence).
Regarding claim 17, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses a system wherein the camera is mounted on an unmanned aerial vehicle (“For example, at least one of the sensor data streams may be received from an inspection device indicating one or more characteristics of the industrial asset. Note that an inspection device may include a plurality of sensors to collect sensor information. Examples of such devices might include a fixed sensor, a robot, a drone, a wheeled vehicle, a vehicle adapted to travel along a track, a climbing vehicle, a crawling vehicle, etc. Examples of sensors that might be employed include a camera, a video camera, an Infra-Red ("IR") camera, a microphone, a chemical detector, a Light Detection and 
The Gupta et al., Gluskin et al. and Iwamura et al. combination does not explicitly disclose that the predicting step includes generating a prediction based on a machine learning algorithm.
Joshi et al. teaches a system in the same field of endeavor of industrial inspection, wherein the predicting step includes generating a prediction based on a machine learning algorithm (“Referring back to FIG. 3, at step 312, the one or more hardware processors are configured to classify, the detected anomalies as one of (i) a potential anomaly or (ii) a non-potential anomaly to predict failure of the one or more assets. In an embodiment, the potential anomaly is defined as an anomaly which can cause severe damage to an asset/part/subpart. For example, in railway track line, the potential anomaly could be, but not limited to, missing anchor, missing fish plate, missing bolts, wheel burn on rails, and the like. Similarly, for power line, the potential anomaly could be but not limited to tower inspections missing joint plate, missing joint plate bolt and the like. The potential anomalies have both high priority and high frequency of occurrence. In an embodiment, the detected anomalies are classified based on either: (a) use of pre-trained models for defect classification using supervised learning” at paragraph 0037, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the machine learning as taught by Joshi et al. to predict future defects in the system of the Gupta et al., Gluskin et al. and Iwamura et al. combination as this “enables dynamic learning of the detected anomalies to improve 
Regarding claim 18, the Gupta et al., Gluskin et al. and Iwamura et al. combination discloses the elements of claim 13 as described above.
The Gupta et al., Gluskin et al. and Iwamura et al. combination does not explicitly disclose that the predicting step includes generating a prediction based on a machine learning algorithm.
Joshi et al. teaches a system in the same field of endeavor of industrial inspection, wherein the predicting step includes generating a prediction based on a machine learning algorithm (“Referring back to FIG. 3, at step 312, the one or more hardware processors are configured to classify, the detected anomalies as one of (i) a potential anomaly or (ii) a non-potential anomaly to predict failure of the one or more assets. In an embodiment, the potential anomaly is defined as an anomaly which can cause severe damage to an asset/part/subpart. For example, in railway track line, the potential anomaly could be, but not limited to, missing anchor, missing fish plate, missing bolts, wheel burn on rails, and the like. Similarly, for power line, the potential anomaly could be but not limited to tower inspections missing joint plate, missing joint plate bolt and the like. The potential anomalies have both high priority and high frequency of occurrence. In an embodiment, the detected anomalies are classified based on either: (a) use of pre-trained models for defect classification using supervised learning” at paragraph 0037, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the machine learning as taught by Joshi et al. to .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al., Gluskin et al. and Shukla et al. (US 2015/0204775).
Regarding claim 19, Gupta et al. discloses a method comprising: 
collecting images of an object captured by a camera (“the system might use image analytics (if images are captured as part of the metadata) to automatically establish correspondence between data items” at paragraph 0052, line 1); 
storing the captured images in a historical database comprising previous images of the object (“The industrial asset inspection platform 150 may store information into and/or retrieve information from the meta-data inspection data store 110 and/or the inspection plan data store 120. The meta-data inspection data store 110 and/or the inspection plan data store 120 may contain data that was downloaded, that was originally input by an operator of an enterprise, that was generated by the industrial asset inspection platform 150” at paragraph 0031, line 1); 
identifying a defect in the captured image (“For example, the smart tagging algorithm might be associated with a partially manual tagging of data to a point of interest, an automatic tagging of data to a point of interest, correlated and collated elements from disparate data streams, GPS/DGPS data, IMU data, automated defect 
analyzing the defect in the captured images in view of the previous images (“FIG. 11 is an example of a change detection method that might be performed in accordance with some embodiments. At S1110, an industrial asset inspection platform may execute an automated change analysis tool to automatically compare current and historical inspection report data and generate a change summary and trend analysis output. According to some embodiments, at S1120 the change analysis tool automatically identifies significant changes in connection with a user request and/or an automated background process. Thus, embodiments may embed automated change analysis tools that look at current and historical data to provide change summary and trend analysis. Changes that are material can be annotated and stored as part of the review” at paragraph 0055, line 1).
Gupta et al. does not explicitly disclose dividing the captured surface images into one or more sectors, identifying a defect in the one or more sectors of the captured images and analyzing the defect in the one or more sectors of the captured images.
Gluskin et al. teaches a method in the same field of endeavor of defect detection, comprising:
dividing the captured surface images into one or more sectors (“The field worker 1408 may collect data regarding this damaged portion 1426a and provide a location on the pipeline 1404 to the pipeline infrastructure unit 1416 by any suitable method described herein. The damaged portion 1426b may be a larger damaged area that requires more detailed analysis, or mapping of the corrosion. As shown, a corrosion grid 
identifying a defect in the one or more sectors of the captured images (“FIG. 18F representing an external corrosion grid data access screen” at paragraph 0082, line 22; as shown, each defect position is mapped to their respective coordinate in the grid) and 
analyzing the defect in the one or more sectors of the captured images (“The risk analysis unit 1604 may receive information from the data collection unit 1602 to determine risk, or risk factors, in the pipeline infrastructure 1402. The risk analysis unit may have a tool to determine the likelihood that the pipeline 1404 will leak or burst. The risk analysis unit 1604 may determine the extent of actual corrosion and the rate of corrosion since installation of the pipeline 1404” at paragraph 0085, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the grid analysis as taught by Gluskin et al. to detect the defects in Gupta et al. to be able to closely characterize the detected corrosion points in detail (see Gluskin et al. at paragraph 0079).

The Gupta et al. and Gluskin et al. combination does not explicitly disclose extrapolating the defect in the one or more sectors to determine an overall defect percentage for the object.
Shukla et al. teaches a method in the same field of endeavor of industrial defect detection, comprising:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize data extrapolation as taught by Shukla et al. for the sector defects of the Gupta et al. and Gluskin et al. combination to be able to provide an estimate of the overall defects by only need to calculate and detect defects in a small sector, thereby saving processing resources and time.
Regarding claim 20, the Gupta et al., Gluskin et al. and Shukla et al. combination discloses a method further comprising predicting future defects based on the analyzing step (“the inspection plan includes an association of at least one sensor type with each of a plurality of points of interest (e.g., locations of the asset where defects have occurred in the past, are predicted to occur in the future, etc.)” Gupta et al. at paragraph 0034, line 3; this indicates that the result of each inspection plan can include predictions of defect locations).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta et al., Gluskin et al., Iwamura et al. and Shannon et al. as applied to claim 2 above, and further in view of Shukla et al.
The Gupta et al., Gluskin et al., Iwamura et al. and Shannon et al. combination discloses the elements of claim 2 as described above.
The Gupta et al., Gluskin et al., Iwamura et al. and Shannon et al. combination does not explicitly disclose that the percentage of defects is extrapolated by an amount of a defect identified in the one or more sectors.
Shukla et al. teaches a system in the same field of endeavor of industrial defect detection wherein the percentage of defects is extrapolated by an amount of a defect identified in the in one or more sectors (“An analysis unit 32 is used to receive measurement data from voltmeter 31. It also has appropriate hardware and software to process the measurement data to perform the corrosion rate estimation calculations described herein. More specifically, it is programmed to extrapolate measured pipe-to-soil potential data from a depth at which data is actually acquired to a depth at the surface of the pipe, as described below. It further uses the extrapolated data to estimate the corrosion rate of a defect, if any, at the location of interest” at paragraph 0033, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize data extrapolation as taught by Shukla et al. for the sector defects of the Gupta et al., Gluskin et al., Iwamura et al. and Shannon et al. combination to be able to provide an estimate of the overall defects by only need to .


Response to Arguments

	Summary of Remarks (@ response page labeled 7): “However, a risk analysis unit 1404 [sic] using observed and operating conditions of the pipeline 1404 to determine the likelihood of a leak to the pipeline 1404, as at best disclosed by Gluskin, alone or in combination, does not teach or suggest at least “analyzing, by the processor, the defect in the one or more sectors of the captured surface images in relation to the previous images” “of the object” in which “the captured surface images [are] in a historical database comprising [the] previous images of the object,” as recited in independent claim 1.

Regarding the system of Gluskin pertaining to images, Gluskin merely discloses that “FIG. 18H represent[s] a ... set of photos” for “an access screen wherein a user can zoom into a specific photo by selecting it in the user interface system,” which does not teach or suggest “analyzing, by the processor, the defect in the one or more sectors of the captured surface images in relation to the previous images” “of the object” in which “the captured surface images [are] in a historical database comprising [the] previous images of the object,” as recited in independent claim 1. Nowhere in Gluskin is there 

	Examiner’s Response: The risk analysis unit 1604 determines the corrosion risk of the pipeline, which uses electrochemical, chemical, visual and physical measurements in the analysis.  This means that the captured image data is able to be analyzed for corrosion risk.  Gluskin et al. further highlights this concept in paragraph 0082, last sentence which states that the “risk analysis unit 1604 may characterize bell hole data, anomaly data, anomaly representation, visual images all in various forms including soil characteristics, electrochemical factors, electrical interferences, design, cathodic protection, topography, imaging and the like for the pipeline infrastructure 1402”.

	Summary of Remarks (@ response pages labeled 7-8): “Additionally, in rejecting independent claim 1, the Office relies on “paragraph 0086” of Gluskin as allegedly disclosing “predicting, by the processor, future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object. (See page 6 of the Office Action).

The cited portion of Gluskin merely discloses that the “predictive analysis unit 1606 may take the data from the data collection unit 1602, the risk analysis unit 1604 in order to predict the future corrosion of the pipeline 1404.” (paragraph [0086] of Gluskin).



	Examiner’s Response: As established above, Gluskin et al. is able to use image data in the analysis of corrosion risk, which is subsequently used by the predictable analysis unit for determination of possible future defects.  It is further noted, as acknowledged by the Applicant, that the Examiner did not assert that Gluskin et al. disclosed “predicting, by the processor, future defects associated with the object based on the analyzing of the defect in the one or more sectors of the captured surface images of the object in relation to the previous images of the object”, and as such, this will not be further addressed with regard to Gluskin et al.

	Summary of Remarks (@ response pages labeled 8-9): “Iwamura merely discloses that corrosion escalation prediction is conducted with regards to “statistical corrosion escalation ... identical with statistical change prediction DB 116.” (See id.). Twamura describes that “Statistical Change Prediction DB 116” is a “function to search 

	Examiner’s Response: Though the Examiner did not specifically refer to the Statistical Change Prediction DB, the Examiner notes that the parameters as pointed out by the Applicant are used to predict the corrosion escalation.  This process uses previous images, denoted as being captured at Measurement Time T1 and Measurement Time T2 in Figure 2 to extrapolate the rate at which corrosion is occurring in relation to current image at Measurement Time T3.  The predicted corrosion escalation is displayed in a final image denoted by numeral 214 in Figure 2 which shows the areas of predicted corrosion at numeral 215.

	Summary of Remarks (@ response page labeled 11): “The cited portion of Shukla discloses an analysis unit 32 to receive measurement data from a voltmeter 31 

However, using extrapolated measured pipe-to-soil data to estimate a corrosion rate of a defect, as at best disclosed by Shukla, alone or in combination, does not teach or suggest at least “extrapolating the defect in the one or more sectors” “of the captured images” “of [the] object captured by a camera” “to determine an overall defect percentage for the object,” as recited in independent claim 19. The combination of
Shukla, Gupta and Gluskin is deficient for at least these additional reasons.”

	Examiner’s Response: The extrapolation of the corrosion rate is “an overall defect percentage for the object” as it describes the corrosion rate for the pipe given the presence of that defect. As this is done for a defect in a particular location, this corresponds to one sector. It is noted that claim does not require the extrapolation to be done in the captured images. Rather, the claim requires extrapolation of the defect, where the defect is found in the one or more sectors of the captured images. Therefore,
Shukla et al. is a valid teaching for this limitation of the claim.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662